Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about December 17, 2007, which granted plaintiff’s motion to sever the second third-party action, unanimously reversed, on the facts, without costs, and the motion to sever denied.
Severance of the second third-party action, which plaintiff sought because of the delay likely to result from still-outstanding disclosure in the second third-party action, should have been denied in view of second third-party plaintiffs representation that it would not be seeking any further disclosure in the second *376third-party action. Plaintiff therefore “is no longer faced with any delays” in moving her case to trial (see Sichel v Community Synagogue, 256 AD2d 276, 276-277 [1998] [where issue in a third-party action is respective liability of defendant and third-party defendant for plaintiffs injury, a severance of third-party action should not be ordered unless necessary to prevent prejudice or substantial delay to one of the parties]). Concur—Mazzarelli, J.P, Andrias, Williams and Renwick, JJ.